DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-3 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding ind a downhole tool comprising, amongst other features, multiple intermediate transition portions, with each of the intermediate transition portions recessed radially inwardly from the exterior surface of the body for an entire length of the intermediate transition portions from the first end of one circumferential portion to a second end of an adjacent circumferential portion; and a continuous conductor installed in the individual continuous groove such that the continuous conductor transitions between adjacent circumferential portions of the individual continuous groove in the intermediate transition portions of the individual continuous groove.
Regarding dependent claims 2-3, 5-10 and 21, allowability is due to their dependencies from independent claim 1.

Regarding dependent claims 12-15, allowability is due to their dependencies from independent claim 11.
Regarding independent claim 16, allowability is based in part with the prior art of record not showing or teaching a system for measuring parameters of an earthen formation surrounding a borehole, the system comprising an antenna assembly comprising, amongst other features, an intermediate transition portion coupled between the second end of the first circumferential portion and the first end of the second circumferential portion the intermediate transition portion recessed radially inwardly from the exterior surface of the housing for an entire length of the intermediate transition portions between the second end of the first circumferential portion and the first end of the second circumferential portion; and an outlet transition portion coupled to the second end of the second circumferential portion; and the continuous conductor installed in the continuous groove such that the continuous conductor 
Regarding dependent claims 17-20, allowability is due to their dependencies from independent claim 16.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858